Citation Nr: 1113661	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for post traumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.  

In April 2010, the Board issued a decision that granted an increased rating for PTSD for 50 percent, but no greater.  On appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a January 2011 Order vacating the April 2010 Board decision to the extent that greater than a 50 percent disability rating was not granted with respect to the Veteran's PTSD claim.   The Court remanded the appeal for readjudication consistent with the parties' Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the parties' January 2011 Joint Motion for Remand, additional evidentiary development is required prior to the adjudication of the Veteran's claim.  The January 2011 Joint Motion contends that the Board's April 2010 decision which granted an increased rating of 50 percent disabling for service connected PTSD, failed, in part, to provide the Veteran with a personal hearing before rendering the decision.  

Specifically it is noted that in an October 2007 VA Form 21-4138, the Veteran requested a local hearing at the St. Louis, Missouri, RO.  The Veteran reiterated his request for a local hearing through his representative in the March 2010 Informal Hearing Presentation.  As there is no evidence that the request for a local hearing at the St. Louis, Missouri, RO has been met, the Board must remand in order to schedule the Veteran for such hearing.  

The Board notes that it is unclear whether the Veteran desires a hearing before an RO Decision Review Officer (DRO) or a Travel Board or videoconference hearing before the Board.  As such, this matter should be remanded to clarify the type of hearing that the Veteran is requesting and then to schedule him for a DRO hearing or Travel Board or videoconference Board hearing per his choosing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine the type of local hearing requested.  Then schedule the Veteran for a DRO or Board hearing per his choosing.  Appropriate notification should be given to the appellant and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


